Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot in view of the new grounds of rejection (see below).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al. (US Pub. No. 2013/0194085 A1) in view of Adachi et al. (US Pub. No. 2013/0285910 A1).
	As to claims 1, 5 and 6, Grant shows a controller apparatus (input device 100, Fig. 1 and para. 13) associated method and storage medium (inherently included in nay electronic handheld device) comprising: a vibrating body (rotary motor 30, for example, Fig. 3	A and para. 24) movable within a predetermined movable range thereof (para. 24); an operating member (trigger 102) operated by a user (Fig. 1 and para. 13), the operating member being movably operable within a movable range thereof overlapping partially with the movable range of the vibrating body (Figs. 4A and 4B and paras. 26 – 34);  a reception section configured to receive a vibration instruction designating 
	Grant does not show that the manner corrects the vibration such that strength of the vibration changes as the operating member is operably moved toward an edge of the movable range of the operating member.
	Adachi shows a method wherein a system corrects vibration such that strength of the vibration changes as an operating member is operably moved toward an edge of a movable range of the operating member (Figs. 4b and para. 38).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Grant with those of Adachi because designing the system in this way allows the device to provide a tactile sensation in accordance with a displayed image (para. 66).
		As to claim 2, Grant shows that the vibration instruction includes information for designating strength of vibration (Fig. 2 and para. 23), and when the predetermined conditions are satisfied, the control section corrects the designated vibration strength by a predetermined correction method, so as to control the vibration of the vibrating body in . 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Grant as modified above by Adachi in view of Yamano et al. (US Pub. No. 2019/0308097 A1).
		As to claim 3, Grant does not show that a method of the correction involves reducing the designated vibration strength. 
		Yamano shows that a method of correction involves reducing a designated vibration strength (paras. 60 and 61).
 		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Grant with those of Yamano because designing the system in this way allows the device to restrain noise (para. 61).
		As to claim 4, Grant shows that the movable range of the operating member ranges from a first position of the operating member not operated by the user to a second position of the operating member in a limit position up to which the user pushes the operating member into a housing of the controller apparatus (Figs. 1, 4A and 4B and paras. 26 – 34).
		Grant does not show that the predetermined conditions include either a condition specifying that the operating member be in the second position, or a condition specifying that the position of the operating member be moved starting from a time at which the vibrating body starts vibrating. 
 		Yamano shows that a predetermined conditions includes a condition specifying that the operating member be in a second position (paras. 60 and 61).
.
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARL ADAMS/Examiner, Art Unit 2627